Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/01/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for enabling a UE that is peak current limited to perform UL transmissions which are consistent with the UL timeline.
The prior art of record (in particular Malladi et al. (US 20120020309), Ratasuk et al. (US 20160174256), Rudolf et al. (US 20140362832), and Siomina et al. (US 20150109986)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: perform by a UE cellular communication using at least one radio access technology (RAT); perform voice and/or data communications; indicate, via a radio resource control (RRC) message, that the UE has a transmission limitation, wherein the transmission limitation causes the UE to not transmit continuously in uplink (UL); receive an UL grant on a physical downlink control channel (PDCCH) for transmission on physical uplink shared channel (PUSCH) resources assigned to the UE; transmit data according to the UL grant on a first time portion of the PUSCH resources assigned to the UE; and do not transmit during a specified time portion of the PUSCH resources assigned to the UE in accordance with the indicated transmission limitation. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Reply filed 08/01/2022.
The same reasoning applies to independent claims 11 and 17 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20170085360), “METHOD FOR HALF DUPLEX - FREQUENCY DIVISION DUPLEX (HD-FDD) OPERATION IN A LONG TERM EVOLUTION (LTE) FDD NETWORK.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413